Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 1 of 37 PageID: 6




                EXHIBIT A
          Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 2 of 37 PageID: 7




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23511593
Notice of Service of Process                                                                            Date Processed: 07/20/2021

Primary Contact:           Audrey Richards
                           Argo Group US, Inc.
                           175 E Houston St
                           Ste 1300
                           San Antonio, TX 78205-2265

Electronic copy provided to:                   Heather Gmyrek
                                               Esequiel Contreras

Entity:                                       Colony Insurance Company
                                              Entity ID Number 3656007
Entity Served:                                Colony Insurance Company
Title of Action:                              R.U.G.B.A., LLC vs. Colony Insurance Company
Matter Name/ID:                               R.U.G.B.A., LLC vs. Colony Insurance Company (11415494)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Passaic County Superior Court, NJ
Case/Reference No:                            PAS-L-2232-21
Jurisdiction Served:                          Virginia
Date Served on CSC:                           07/20/2021
Answer or Appearance Due:                     35 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Ronald J. Ricci
                                              973-837-1900

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
       Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 3 of 37 PageID: 8
                                   Received:                                            Jul 16 2021 12:14pm
- f7ro•m•   *-        ~                                                                  07/'16/202y       11:22         #514 P.002/036




                 RICCI & FAVA, LLC
                 16 Furler Street, 2"1 Floor
                 Totowa, NJ 075 12
                 (973)837-1900
                 Attorneys for Plaintiff(s)

                                                                          SUPERIOR COURT OF NEW JERSEY
                 R.U.G.B.A., LLC                                          LAW DIVISON-PASSAIC COUNTY
                                                                         DOCKET NO.: PAS-L-2232-21

                 V.                                                                CIV1L ACTION

                 COLONY 1NSLIRANCE COMPANY, and
                 XYZ CORPORATION (names being ftctitious)

                                               Defendant(s),                       SUMMONS


                          STATE OF NEW JERSEY, to the above-narned Defendant(s):

                                               COLONY INSURANCE COMPANY

                           The Plaintiff, nanted above, has filed lawsuit against you in the Superior Court ofNew Jersey.
                 The complaint attached to this Sumrnons states the basis for this lawsuit. If you dispute this complairit, you
                 or your attorney must file a written answer or motion and proof of service witli the deputy clerk of the
                 Superior Court in the Cotmty listed above within 35 days from the date you received this summons, not
                 counting the date you received it. (The address of each deputy clerk of the Superior Court is provided). If
                 the compiaint is one in foreclosure, tlten you must file your written answer or motion and proof of service
                 with the Clerk of the Superior Court, [-luglhes Justice Complex, CN-971, Trenton, NJ 08625. A filing fee
                 payable to the Clerk of the Superior Court and a completed Case Inforrnation Statement (available from the
                 deputy clerk of the Superior Court) mtist accoirtpany your answer or motion when filed. You must also
                 send a copy of your answer or motion to the Plaintiff s attonzey whose name and address appear above, oi•
                 to piaintiff, if no attorney is listed above. A telephone call will not protect your rights; you must file and
                 serve a written answer or motion (with fee and completed Case Information Statement) if you want the
                 Court to hear your defense

                          If you do not f le and serve a writien answer or motioii within 35 days, the court may enter a
                 judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered
                 against you, the Sheriff may seize your money, wages or property to pay all or part of the judgment.

                          If you cannot afford an attorney, you may calt the Legal Services office in fhe county where you
                 live. A list of these offices is pi•ovided. If you do not have an attornev and are not eligible for free legal
                 assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services, A list
                 of these numbers is also provided.

                 Dated:   7/ 16/2021                                              Dor.ald F. Ph®lan
                                                                                  Donald F. Phelan, Clerk

                 A{ame of Defendant to be served: Colotiy lnsurance Company
                 Address for Service:             8720 Stony Point Parkway, Suite 400
                                                      Richmond, VA 23235

                 * 5105.00 FOR CHANCER Y DI YISlON CASES OR S)35. 00 FOR L.a ct-' Dl VISIO:^' C.4 SGS
    Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 4 of 37 PageID: 9
                           Received:                                    Jul 16 2021 12:15pm
Fro•m: ~                                                                 07/16/2029      "11:22      #514 P.004/036




           R1CCI, FAVA, LLC
           16 Furler Street, 2"a Floor
           Totowa, NJ 07512
           (973) 837-1900
           Attoiney for the Plaintiff
           Ronald J. Ricci, Esq. ID#033531996

            R.U.G.B.A., LLC,                                     SUPERIOR COURT OF NEW JERSEY
                                                                 LAW DIVISION: PASSAIC COUNTY
                                   Plaintiffs,
                                                                 Docket No: PAS-L-
            vs.
                                                                 CIVIL ACTION
            COLONY INSURANCE COMPANY,
            and XYZ CORPORATION (nznies
            being fietitious),                                   COMPLAINT, JURY DEMAND,
                                                                 DESIGNATION OF TRIAL COUNEL,
                                   Defendants.                   AND CERTIFICATION



                  The f'laintiff, R.U.G.B.A., LLC ("RUGBA") witli offices located at 33 West 46`" Street,

           New York, New York 10036, by way of Coniplaint against the Defendants, alleges and says:


                                                    FIRST COUNT

                  1.     At all times relevant hereto, the defeiidant, Colony Insurance Company

                  ("COLONY") is a corporation licensed to do business in the State of New Jersey as an

                  insurance company, providing general liability for individuals and corporate entities..

                  2.     XYZ Inc. (a fictitious name) is named in the event that the proper name for the

                  above referenced corporation is other than as represented above.

                  3.     At all tiines relevant hereto, the plaintiff is the owner of a policy of insurance
            Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 5 of 37 PageID: 10




                        issued by the dcicnriait1~i far l;eneral liability, wliich policy of insurccnce was origitratecl

                        ,ind is duted as of Jatluruy 5, 2019. Said policy of insurancc coiitains an expir,3tion d3te of

                        January S, 2{120. '1 he. Policy huFiibcr is J 036I.001 fi521-(12.

                        -i.      Tlic Gwncr of the aforesaicl pcilicy is ictenti#ied on ihe declaration page of thc

                        applicaticfn, as referencecl above, which o\vner is shown to be the Plaintit;'; R.U.C;.i3.r1.

                        5.       At no tiiric liati Ibe c7wtler of tlie aforesQid policy bezti cliangect.

                        6.      13otttny Villal;c pt-operty, LLC filed a lawsuit against R.U.G.B.A in ihe Passaic

                        County Superior Cuurl.. 't'he Coniplairit alleges tltat 'Jt.li.i;.f.i..r1. was nesligcatt iil faiiing

                        tr,i provide, cotnpetctit projec•t rnanagerial ;erviees, itt failing to properly st.ipervise its

                        SUbCOlitt'aCLor, lailing   to enstire tlte fnancial stahility ~iCits suhcontractar aud in tai4iiit to

                        llire, select and/or rCconl?Tlend tU f11C BOta71y `'illagC PrOpCrtV, LI.('. ,i C01]1petCnt I

                        contractor.

                        Botanv Village 1'rc,perLy, LI.0 further alleged that it sustain propcn-Ir da«tage to a

                        huiidingit owned because ofR.U.G..B.A_'s rlegligence.

                        7.      The before descrihed General liabilitSr policy has iar~guage which reads.

                                "we will pay those suilis tltat llie insured becomes legally obligated to pay as
                                damages becatisc of bcxlily in.j►sry or property' damage.'.

-o                      C.      '1'hc.~reafler PlaintiffR.U.G.$.A. forwas-ded the C'oEnplaint to Colony w•llo received
a~
~
.~
U
                        it oti or about Jutle I 1, 2 02 0.
N
Of
                        9.      Four days later, un June 15. 2020, Dcfcndant {.:olony lusurance Ct,ml?ariv seut a

                        letter to Plaiilti#f advising ttie.~re was no coverage far this claim ualder the policy that you

                        purchase;d from Colorny. The letter fuitlicr indicated,




      0                                                                                                                         ~
      L                                                                                                                         !
     ILLI
             Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 6 of 37 PageID: 11




                                  "In orrler ln coinply With Settion 3420 of the Ne~v Ycsrk lnsura]Icc l-MV, C;nloily is
                                  issuiug tlte coveraoc position letter t}tat lhe conditions of covcrage have not been
                                  tnet and no cover-age alaplies to this claim. A ttue copy of ihe letter is attaehed ati
                                  cxhibit "A" to this Complaint.".

                         I{).     Lln or about Decctnber 18, 2tt2{l, Hotan}r Village Propci-ty filed art Ametided

     ~I                  Complaint naming C'olony Insurance as a direct. Defen.dant. A irue cop}r ol'the Antended
E=
 - r
o. r
LO
T    '...                Coinplaittt is attachul as exlxibit "13".
c~ N
T    O

T N                      i 1-     On Alfarch l. 2021. AriLo G:oup on behalf of Detendant C'olony Iitsurancc
CV ~
O
N    (Q
Lo       T                        Coinpany forwardcti IJie Plaintitfia letter stating in relertixtt part
T    `
     I\

~ 0                      "As 7•ou are aware. Colony lnsuranee Ctimpany ("Coiony'°° or the "C4mpany") issued the
~
                         reterenced general liahility policy to R.U.B.G.A., LLC ("R.U.B.Ci.A."). 'I-his tollows our
                         letter datod .lune 15, 2020, itx which Colom7 advised tltal no coverage was aVailahle for'
                         the clainis asserted by Boraiiv Village Property. We %Yrite to advise tliat, isoSmitkist:tndin., I
                         the Compaliy's piior disclaimer of coverage, Colony is agrccahle to clef'ending
                         R.li.G.B.A. in tlre referenced lawsuit. However, such defcnse w•ould be sitbject to a full
                         ai3d complete reservation of t-igbts to withdraw c(iunsel and deny coveragc, as set forth
                         belirw."

                         A tnie copy of tltc: lett.er is attached as Exhibit "C".

                         12.      Defendant Colony Insuratice C'ornPany never advised the Plaintiff the reasons for

                         its change in position sel. farth in the March 1, 2021 letter.

                         l;i.    A controversy t•xists between Ihe parties +eoneeriting thcir respective rights under

                         Clic poltcy aS CUIIov4's:


                                 a) Whether policy nunrber I03GLOO16521-02 issued by Colon}- Insurance to I

                                      Plaintiff provides coverage for thc loss sel. forih in the legal action pending in I

                                      the Passaic County Superior Cojtrt under pocket No.: PAS-L-I 63I -20.

                         14,     By reason of tlie foreeoing, a declaratnty ,judgrnent is both necessary aad praper




       ~
       0
       L
      1LL
        I
   Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 7 of 37 PageID: 12
                      Received:                                     Jul 16 2021 12:15pm
From: ,                                                             07/16/2021 11:23          #514 P.007/036




            in order to set fortli and detennine the rights, obligations and liabilities that exist between

            the parties in connection witli the aforetnentioned policy.

           WHEREFORE, Plaiiitiff respectfully requests the Court enter judgment as follows;

           1. Declaring that the aforementioned insurance policy between the Plaintiff and the

               Defendant was in full force and effect as of the date of August 1.2, 2019 and covered

               the type of loss claimed in the lawsuit under docket numbei• PA.S-1--1631-20.

           2. Declaring the rights and other legal obligations of the Plaintiff and t11e Defendant

               arising under the aforementioned insurance policy.

           3. Awarding such otlier and fui-ther relief as the Court deems just, proper and equitable

               under the circuinstances.

                                                   SECOND COUNT

           1. The Plaintiff repeats each and every allegation eontained in the First Count of the

               Complaint as if fully set fortli herein at length.

           2. Defendant has breached the duty of good faith and fair dealing implied in the policy,

               a contract of insurance.

           3. The Defendant has acted in bad faith in denying the Plaintiff the benefit of the

               aforesaid policy, the proceeds of which is iinportant with regards to the lawsuit

               pending, under docket number PAS-L-163 1 -20.

           WHEREFORE, the Plaintiff demands judgment against the Defendant for cornpensatory

           damages, punitive dainages, interest, costs of suit, attorney's fees and for aiiy such other

           relief as the Court may deein just, proper and equitable under the circumstances.
           Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 8 of 37 PageID: 13




                                                                  THIRD COUVT

                         1. Thc Plaintiff repeats each and every Zllegation contained in tlte previous cutinls of the
                                                                                                                               :
                                                                                                                               ,
                                                                                                                               i
                             C'cfmplaint as if fu11y set forth lierein at length.

      c7                 ?, Dcfcndants conduct in charPing a dcductible bi,rrecl it's right to dcny coverttge to the
      N
                             Plaitttiff.

                         ;, fhe I)efendant's «°aived their right tr.-) dkelaim coveragE to the Plaiiiliff on ihe Subject

                             policy pttrsuant to I.he doctrine of "Waivex" and "L:st.opPel".

                             WIIEREI•'UItE, PlaintitT dernttnds judgrneril against the Defendant that Defendant            i
                                                                                                                           l

                             cannot disclaint coverage ort Ihe heforc incntioned insuraricc poiicy, attorney's tccs

                             and costs of suit.


                                                                JUIty IlrMA1\D

                         Plaintiff hereUy- detnands a trial by jury as on all issued herein prrsented.

                                                                           RICC:I & FAV A, LLC
                                                                           Attornevs fo lainiifl


                                                                           R        ~ ll J. RICCI, ESQ.
                 Dated: ~ J l ~ ~ ~

                                                   DESIGNATION OF TR1A1, C:OI7NSEL
-o
 aa
~                       1'ursuant to R. 4_?5_4, attonier: Ftonald J, Ricc.i, Esqtfire is liereby desianated as trial
ai
U
N
~                cnunscl.

                                                                           RICCI & F 'A, L1,C
                                                                           Attorne~• r laitttiff

                                                                           ---                        ..    .._......
                                                                                 ;1 .,   J. RICCI, ESQ.
                 nati;d: -1 ~ , 3 ) ~ ~
     Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 9 of 37 PageID: 14




~

                                                           CER'Til~'I(;ATI(?N

                    i'ursuant to R.4:25-4, I ccrti fy that to the best of niy knnwlc:clge the mater in c:cmtroW ersY

            is not tl:e sttbjcct o!' any other action peridiug in wiy cuurt or pendin~ arbitration procccding, nor

            is anv cyiher action or arbitration Rir(iceetiint; contentplatcd.

                                                                                                                       ~



                                                                      1ZECCI & F A, LLC
                                                                      Attomevstftftintiff


                                                                                J. RICCI, ESQ.
            Datcd: 7 J 1 3 ) a k




~
 ~
 L
II
LL
     Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 10 of 37 PageID: 15




~i




                                    EXHIBIT A


~
0
 L
II
LL
  Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 11 of 37 PageID: 16
                                  Received:                                Jul 16 2021 12:16pm
From:   '                                                                    07/16/2021     1'1:23       #514 P.011/036




,~          COLONY SPEClALTY
            A4zmbcr Ar,qo C;mup


            June 15, 2020



            R.U.B.G.A LLC
            33 W 46'' Street
            New York, NY 10036


            Certified Mail and Email: 1•e is ,oldbridgeconstruction.com


            Re:       lnsured:          R.U.B.G.A LLC
                      Company:          Colony Insurance
                      Claim No:         L-099-1020152
                      Claimant:         Botany Village Property LLC
                      DOL:              August 12, 2019

            Gentlemen

            We are writing on 'behalf of Colony Insurance Company ("Colony") to acknowledge receipt of the
            above claim, which has been tendered to Colony for coverage undet Policy No. 103 GL 0016521-
            02 issueil to Colony's named insured, R.U.B.G.A LLC ("RUBGf:"). The purpose of this letter is to
            advise that there is no coverage for this claim under the poticy that you purchased from Colony.
                                        FACTUAL BACKGROUND AND ALLEGATIONS

            Colony received notice of a lawsuit on June 11, 2020 by virtue of an email from plaintiff counsel
            Foster & Mazzie, LLC. Attached to the email was a letter of representation from Foster & Mazzie,
            LLC stating that Botany Village Property LLC ("Botany") had initiated a lawsuit on June 1, 2020
            for your project at 254 Dayton Aveaue at Ciiffton New Jersey with R.U.B.G.A LLC and your
            subcontractor Serrat Construction Corporation "("Serrat") who you had hired to complete
            demolition work. Our subsequent conversations with your company and the attorney for the
            claimant confiim that Seerat Constru.ction Corporation was the subcontractor of the delnolition and
            was property damage while working at the project. After many weeks of requests for the contract
            and insurance information between Serrat Construction Corporation, and R.U.B.G.A LLC we have
            not received any of the documents. which does not comply with the Conditions of Coverage of your
            policy. In order to comply with Section 3420 of the New York Insurance Law, Colony is issuing
            this coverage position leiter that the Conditions of Coverage have not been met and no coverage
            applies to this clai.m.
                                                     COVERAGE
            Coiony issued a conunercial eneral liability policy to R.U.B.G.A LLC ("RUBGA"). under the
            above policy number                         with effective dates of January 5, 2019 to January 5,
            2020. The policy contains a general liabilfty limit in the amount of $1,000,000 with a$ 15,000 per
            occurrence deductible, which includes expense.

            P O Box 469012                            T 715.344.1094
            San Antonio, TX 78246                     F 770.751.5090
            a ,ww.colonyspecialty.00m
                                                            i~:
                                                            r'   .
         Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 12 of 37 PageID: 17




             ._ .~_               .   .                 _.     . . _—        __            ~---- ~.-----       - ---•---•        - --   --               '




                      R,LT,B,G.A LLC'                                                                                                                ,
                      Cl$iin L-099-1020152                                                                                                           <

                      Yalu- pohcy's CONIi<IERICAL GENER4L LIABILITY CC}bTRAGE FORM (CC0041 12 07) and
                      applica.ble endorseutents contain certnin e.xclusions aad conditions of coverage. First, we refer you to                       i
         !            the lnsuring Agreement, whicla states:                                                                                         t
~
N        ~            SECTIt7N I - COVERAG.ES
         f                                                                                                                                           ~
                              COVERQiGE A$ODILY IIVJURY ANT PRO.I'ERTY DAAIAGG LIABILITY                                                         <

                             1.       Insurittg Agreement

                                      a.     'We will pay those sums that the insured becomes le.gatly obligated to pay as
                                             damages because of "bodily injury" or "property darnage" to wbich this
                                             insnrance applie.s. V►'e wil] have tho right and duty to dcfend ihe insured
                                             against any "suit" seeking those damages. However, we wlll have no duty to                          ~
                                             defend the irtsured against atty "sait" seeking daxnages for "bodily injury" or
                                             "propetty damage" to which this insurance does not apply. We may, at our
         ~                                   discretlon, investigate auy "bccumence" and sett]e any alaim or "suit" that
                                             may result...
         I                                                                                                                                       '
                                      b.     This insutance applies to "bfldily injury" and "propeRy damage" anly if:

                                             (1)     The "bodily injury" or "properiy damage" is caused by a-n                                   •"
                                                     "occurrence" that takes plaee in tbe "coverage te•rrittrry";                                :

                                             (2)     The "bodily izxjury" or "property datmge" oecurs during tha policy
                                                     period;
                                                                                                                                             f

                      y'our policy contains the fotlowing endorsementwhich rnodiiies covexage;
                                                                                                                                             ~

                                             NO COVERAGE APPLIES S.F' CONTRACTOR                                                             '
                                                  CO1~~DITION~S NOT ]4iET
                                                                                                                                             ~
                                                                                                                                             £
                                                                                                                                             E
                      This cndorsemeat rnodities iUsurance provided under the following:                                                     t

                      COMiVIERCIAL VEI+I ERAL LIABII,ITI' COvFRAGE PAR.T
                                                                                                                                             ;
                      A. fiECTiON IZ` — COM11•1ERCIAL CENERAI, LL4BILITY COTVDITI(lNS is anieaded arA
         '            the following added:
                      Na Caver•age Applies If Contractor Cotrditions Not Met                                                                 i
                      As a condition precedent to any rights the insured may have und.er this Pnlicy, the insra.red must
                      conzply with all of the cnnditions entunerated below. The insured agrees thatwe need not c3emonstrate
                      any prcl-adice to us as a result of the insured's failure to comply wit3i qny of the below conditions in               ;
                      arder to enforce those conditions precedEnt to oovetage.
                                                                                                                                             i
                                                                                                                                             €

    ~
     0
     L
    II
    LL
   Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 13 of 37 PageID: 18
                              Received:                                     Jul 16 2021 12:16pm
                                                                              07/16/2021     11:23        #614 P.073/036
From:   '




            R.U.B.G.A LLC
            Claim L-099-1020152

            If prior to the commencemeni of any work, the insured fails to comply with the below conditions,
            any claim ~n which a"contractor" whose work directly or indirectly gives nses to t13e claim will not
            be payable under this Policy. We will have no abligation to either defend or indemnify the insured
            for any claims or legal actions brought against any insured.
            The insured hereby warrants and agrees that any "contractor" has complied with all of the following
            conditions prior to the commencement of any work performed:
                   (1) The "contractor" has signed and executed an agreement with the insured which contains
                        the following provisions:
                            (a) a hold harmless agt-reenient indemnifying the insured, to the fullest extent
                            permitted by law, against all losses arising out of the work performed by or on behalf
                            of any such "contractor", including all expenses and legal fees incurred to defend
                            claims alleging such losses; and
                            (b) a requirement for the "contractor" to name the insured as an Additionallnsured
                            under their Commercial General Liability policy;

                   (2) The "contractor" has maintained "adequate insurance";

                   (3) The "contractor" has provided the insured with current Certificates of Insurance
                       evidencin~ Commercial General Liability and Workers' Compensation and
                       Employer s Liability coverage; and

                   (4) All documents reqiiired must be kept on file and made available at our request.
            Nothing contained herein shall be held to vary, waive or extend any of the tenns of the conditions,
            provisions, agreements or limitations of this Policy other than as stated below.

            B. As used in this endorsement, SECTION V— DEFINITIONS is amended to include the
            following:
                   1:. "Adequate insurance" means Commercial General Liability Insurance, Workers'
                   Compensation and Employer's Liability Insurance written by an insurance carrier with an
                   A.M. Best rating of not less than A- VTI and which:
                           a, remains in force and effect from the date in which the contract for work being
                           formed for the insured or on the insured's behal f is executed until the date in whicb
                           the work is completed and the insurance i.s not cancelled, discontinued nor does not
                           expire during this period of time;
                           b. provides Limits af Insurance for such operations that are equal to or greater than
                           the following Limits of Insurance;
                                   i. Each Occurrence Limit: $1,000,000
                                   ii. General Aggregate Limit: $2,000,000
                                   iii. Products/Completed Operations Aggregate Limit: $2,000,000
                           c. includes coverage for work being performed for the insured or on the
                           "contractor's" behalf;
                           d. does not exclude any claim, suit, loss, cost or expense arising out of any "bodily
                           injury'° to any "worker" of the "contractor" where the exclusion does not provide an
                           exception for liability assumed by the insured under an"insured contract' ;
                           e. does not contain any conditions or provisions that preclude coverage based on
                           requirements for hiring or contracting with subcontractors or independent
                           contractors; and
         Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 14 of 37 PageID: 19




                                                                                                                                103 Gf.04i6527-02

                        TH3S ENDORSEMENT CI-fANGES TNE PDi.,iGY. PLEASE tZEAD IT CAREFULLY.

                       CONTRACTORWARRr4NTY - aPLIT SCFIEDULE
                 This endorsement mdifies Insurance prnvided under the foliowtng:
                 COMMERCIAL GENERAL LEASILITY COVERAGE PART

                                                                      SCi1ELiUt.IES
    ~
    N                                                                SCHEDi1LE A
E= rT                                       No Coverage App4ies tf Contractor Gonditions Not Met
 CL
c.fl
T   T~
                 Descrrption of Designated aperatlon(s);
T 0              AIl work, acttvities, or operations involving any of the fo3krn~ing: land aax cavation, buildirx,} foundation farmation,
r N              load bearing beam installation, load bearing beam removal structurai steei fnstaltafion, structural $teel rernoval,
N   \            eEevator shaft work, or performed on the e>riar of any bui(ding or structure.
N   (D
co :             Specified Locatton(s):

~   D
~                Contractor's Commerciai Generai Liability Limits of Insurance Requirelnents:                                                ~
                 Each Occurrence Lirnit: $5,000,000                                                                                         I
                 General Aggregate Limft: $5,000,000
                 ProductslCompieted dperations Aggregate Limit: $5,000,000


                                                              SCHEDULE B
                                            No Coverage Applies If Contract+or Condltions Not Met
                 Gontractor's Comrnercial General t.taFaliity Limits af tnsuranee Requiremerits:
                 Each t7courrenee Limit: $'1,0t10,000                                                                                               i
                 General Aggregate Limit: $2,000,000
                 ProductslCompteted Operatiorts Aggregate Limit: $2,U00,400


                 A. SECTION IV — COMMERCIAL GENERAL LtABIt.iTY COMOi7'tONS Is antended by the additian of
                    the fnllowing:
                    1, No Coverage Applies If Contraator Conditions Not Met (SCHEqUI_E A above appiies)
                       We will have na duty to defend ar tnderr,nify any insured if prior to the cammencement of any
                       wark the insured fails to sadsfy all condidons precedent to coverage set forth below with respeci
                       to the designatsd operatlons described and locations specified in SCHEL7ULE A above. The
                       insured agrees that we need not demonstrate any prejudice ta us as a resuit af the insured's
                        faiiure to oarnpiy witir any of the below conditions in drder to enforce those conditions precadent
                        to coverage,




                 U5a8B-0117              Inciudes copyrighted meferiai of Insumnoe 8ervices Office, Inc.,                     Page '1 of 3
                                                               with its pannission.
                                                                                                                                                    i
             Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 15 of 37 PageID: 20




        a
        ~
        r           R.Lf.B.G.A Li.0
        LO          Claim Ir094-102Q152
        ~
                                  f, does no: exclude any claitn, sult, ioss, cost or expensc arising out of any "bodily
                                  injury" or "property damagc" arisirig out of work being conti'acted to be perfornied
                                  by or perforrued by the "contractor".
                           2."Contractor" meatts c.ontractors, subcontractars, independent contractors or any other
        N                  persaa or entity hired to pezfi3rm work for the insured or on the insw cd's behalt:
        T
E
Q       r                  3."Worker" nieans any "ernplayee", "ieinporary wc►rker", °'leaszd worker", volunteer,
co                         apprcntice, intem, casuallaUorer, borrowed employee, borrowed servant, independent
                           contractor or subcontractor, or any person hired or retained by them, that perfol7us work,
N
r                          whetlier dareetly
T
N                   Your policy contains t:he Collowing pertinent defitiitious:
O
N
co
T
                    SECI'Y[7N'L' — Dh:lill►iITIOIYS

~
    ~
                           3.      "Bodily injur,v" means bodily iniutY. sickness or disease sustained by a
                                   person, including death resuliing from any of these at any time.

                           13.     Qccurrence°' means au accident, ittctuding continuous or repeated exposure to
                                   substantially the same general harmful conditions.

                    This claim ;3rises out of an propetty damage to $otany Village ProperV i.,LC. 'Srott have failcxl to
                    t'iirnish a contract -with vour subcoutractor, "Serrat Construction Corporation", and tlre alove
                    unnditions of coverage have noi beea met. The claitn wiL] not be payable under this Policy and
                    Colony will'iave no obligation to either defend or indenuufy for asay clruus or Icgal actions brought
                    against any insured in connection with acciden.t.

                    In sumutary, Colony's policy doas not provide coverage for this clairm lt i s important that you review
                    this matter with your personal counsel to ensure your interests are protected. We are willing to
                    investigate any other infonnation you feel is relevant to possible coverage under the policy.

                    This leiter is in no way intended w liinit or restrict Colony £rom relying upon or assezting othea
                    facts, grounds and policy provisions tliat are or may become applicable and available to it in support
                    of a denial of coverage. The fa►lure of this letter to reference other provisions of the policy or other
                    principles of law is not intended to waive any snch right and/or defenses Colohy may have undcr t.he
                    policy and applicable law, and Colony expressly reserves its rights to assert any and all such defenses
                    to coverage.

                    This letter involves contract interpretation. If you crr your legal represeutative Lave any questirnts or
                    disagree with Coiouy's position on coverage, pleasc contact the undersigned at the phone ntunber
                    listed belosv. If you are aware of, or in tlte future if you obtain additional information that n3ay bear
                    on any of tlte information or positions set forth in this letter, or if you disagree with the state2nents
                    contaimed in this letter, please iet us know and we will again review tlais matter.

                    If you receive any amended suit or otlier correspondenrz regarding this incident, please forwarrl them
                    immediately to Colony at either the fax, e-ma.il, or postal address be,Iow so tftat we Inay review tlsenl
                    with regard to ourposition on c,overage. It is ianportant that we receive any such paperwork proniptly.


                           FAX:            303-773-7373
                           lV>LML:         P O I3ox 469012, San Antonio, TX 78246
     Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 16 of 37 PageID: 21



O

O------...-.
\     ~
r              .
O


It
0.    ~        R.L'.13.G.A LLC
Lo     i       Claim L-099-1112(1152
~
                        E-NL4li.:         claimrepartingi:a~'colonyspecialty.com


               Sincerely,


               r'r`,•'~.:t % ~-- '~,•%~




               Theresa Ann Koziczkosyski
               Sr. Clurrns CecAnisal SpecraJisf

               Argo Group US
               :;~+SO Preston Ridge Road Suite 250
               Alpharctta, Georgia 3000{
               Uuited States of Arnerica

               hrfailuil; Address:
               PO Boa 469012
               San Antoruo, TX 'I8246


               E theresa.koziczkawsI:i -Acolanyslrecialty,cam


               CC;

               R7 Specialty Ciaims Departrnent
               R"f Specialty, LLC
               Rl ~Ruffalo5ervtceLartsnec(altY.com



               Borrell Pariners Insuraraee Agcncy, Li.0
               287 84wmzn Avenue 10' Floor
               Purahase, New York 10577
               plb@!2qTrellinartners.com
               Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 17 of 37 PageID: 22


       0
       co
       0
       ~
       r
       O
       a
       ~
       T
       LO
       ~

       ~
       N
 E
       r
 ~     T
I~--
T

N
T

T
CV
O
N




 ~
~




                                               EXIIIBIT Y3


       ~
           0
           L
       I
       LL
           I
          Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 18 of 37 PageID: 23



                           PAS-L-001631, '" 0'f /0812a2'f 12:17:34 pM Pg 1 of 1(1 T~ s I D: LCV202155350
                           PAS-L.-Oa1 631-~,j 1211 &J2020 2:10,3d P1V! Py 2 of 1; Trans ID: LCV2D202307596




                   141ario Batelli - 02203.1998
                   T'OSTER & 14IAZZIE, LLc
                   10 PURLER 6TREET
                   TOTOWA,IVJ {17b12
                    (978) 786-400t} FAX: (973) 786-9220
                    Atto:rn.ey(s) for PlainciLf, Botany Vitlage Prope,rty I.I.0
                    flur File Na.: 19-2085

                     BQTANY VILLAGE PRQPERTI'' LLG,                   SIIPERiOR COURT OF NEW JER.SEY
                                                                      LAW DIVISION: PASSAIC CUUNn'
                                                   Plaintiff
                                                                      I Docket No,: PAS,L-1,631-20
                     vs.
                                                                                      CIVIL ACTIOIV
                    SEERe4T CONSTRUC'J.'IQN CORP., D.S.
                    MAsoNRY INC., COLCI'4"Y INSURANCE                           APr1ENDED COMPLIINT
                    COIVIPANY, R.U.B.G.A. LLC, JOHN
                    DOES 1-10 (FICTITIOUS
                    1NDIVIDUALS) AIVD ABC k;l*1TiTIES 1-
                    10 (FICTITICUS LEGAL ENTITIE8

                                                  Defendants


                            Tlie plri:ntiff, Botanq Village PropeY•ty LLC (hereafter "Botany"), vuith its

                    pri.naiple 6usir.ess addxess located at ].6 Harnilton Tzrail, Totoua, NeGv Jersey 07612,

                    $y way o£ complaistt agaiziat the :L7efendELnts her.eby says:

                                                           F1RST CQUNT

                            1.     At all times re,£erenced hPreT:.n, Botany rvas the ownex of a pa-rcall of lar_d.
-o
~
                    rxnd st,zuctuxe loc:ated at 254 Dayion Avenua, Clifton., New Jersey 07011.

cu                          2.     At al;. tunes refexatxced hex-ein, R.UB.G,A. LLC was engaged in tlzE
Of
                    buainess of constxucti.on a.nd construation znarnagernent, havir_g its pxinciple place of

                    business lccated at 33 W 46t" Street, 9~h Floar, Negr Yoxk, NY 10036.




     E
      L
     II
     LL
                 Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 19 of 37 PageID: 24


             ~
             ~
             O
                                PAS-I.-00163~f-.''   011US/2Q21 12:17;34 PP~f Pg 2 of 10 T    s fC: LCV202i553S0
                                 PAS-L-OC•'f631-ku 121i8J?02Q 2:iQ:34 Pht Pg 3 o# 11 rr-ans iU LCV2020230758fi
            0)
            r
            D
            ~.        •

            ~
                                         At aJ7, tirnes referenced herein,, Beerat Constreiction Corp~orat.ion was
            ~
                           engaged in the business of construction and raainCained its principle place of buain8ss

                           lxated at 98 Bloomingciaie Road, LevittoRn, New York l.1'JS6.
            ~
            N                     4.     At all times reierenced herein, D.S, I4asonry Inc,, was engaged in the
    Q        T
T r                        businesa o; constructiori and maintained its princspie place af buainesa ]4cated at 97
cy N
T N                        Proapect Avenue, Woodciiff Lake, New Jersey 07677.
N        \

~ ~                               5.     Upon inforni8tior_ and valief, ,Seerat Cot~;truction Cor~+oration and D.,~.
T        ~


~ O                        Masonry Ly,:, have a common. ownership and inGerc•hangeably use coxporate narnes
~                                                                                                    •
                           on busineas docunreriL$ including quotes for se~.•viccs and coritracts.

                                  6.     On Novezn.bex Il; 2018, Botany and R.U.t,.G.A. LLC en5ered into a

                           Ccritract whereby R.U.B.Cr.A. LLC agxeed, in paY•t, to sexve ss cQnstruction maxager

                           far construction prajeci of tbe p1ai:~t~ located at 254 Dayt4n Avenue, Cli£ton, New

                           Jersey.

                                  7. • The Contract aa to 264 Dayton Aver.ue concerned renovation of

                           apartmente, existing reetatt&n.w, as well as construct addition and 2lteration.
                                                                                                                              :
                                  S.     The Conbeact aiso requixed R.U.B.i'7.A. LLC to consult with and

                           supexvise the pkojecta, hiYe cor_tractors, gui.de ar_d cooxdinate tvi.th tb.e architect, and
-o
~                          einsure that site ~'zzidelinea were u~et.
a~
~                                 9.     Def,endant R.U.B.G.A. LLC reconimended tha.t plaintifi' hire Becrat

                           Construction Corporatio.n nnclor D.S. Masoniiy Inc. to perforrn baQeraent foundation

                           servzces.




                                                                                                                          s

        0
        L                                                                                                                 •
        LL
          Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 20 of 37 PageID: 25


     ~
     ~                      PAS-L-001631-~` ` 01;08l2021 i2:17:34 PNI Pg 3 of 10 7'' s ED: LCV202155350                              {
     c                      PAS-L-OC•1631-zQ 12118/2020 2:10:34 PM Py 4 of 1 i?rans ID: LCV2023230759e                               }f
     O
     N             •
     O

     a                                                                                                                                   s
     r~                       1.G.   On il~Zay 19, 2019, D.S. Masonry.Inc. forwarded to R.U.G.I3.,A. L.L,C a       .                 '
     LO

     ~                 aoncract to per°orui subcon,ractor services a'c the property of the pIa:atiff Gvbich

                       zucluded %natallation of a concrete footing in the buse:mint, pouring toundation wall                         ;
                                                                                                                                     i

     N                 in the baaement} pouring a concrete s3nb with a srnootlL finish in tl.ie basemen.L; an.d
 ~   ~                                                                                                                               f
     T-
T                      ins
                         -talling a block on the first floor,                                                                        `
N N
'—   D                        11.    R.U.G.B.A. W      accepted the pronosal o#'D.S, ;VSasonry on May 20, 201,9.                 ~
N    N                                                                                                                          .
o
C"   ~
                              12.    On JUly 9, 2019, piaititiff and de£endants SeF:rat Construction
co
T
     ~
     `                                                                                                                           ~

=    O                 Corpor4tion andlor defendant D.S. Masonr~~ Znc, entered into a Contract whereby                           t
~                                                                                                                                f
                       Seerat Constxuction Corporatiora wa9 to install baserrien.t foundatiaii block wall with                   ~

                       e;.ght inch bloc'k, first floor wall wark with six ir.ch black, £our inch coner.ete work.                ~

                       througbout the basernent, and £itst floor four incn two slab concrete work.

                              13.    The Contxact drafted by Scerat Constru
                                                                          ucf:ion Carperati,an and'or D.S.

                       Masoxity Inc, repr.esented that insurance would be provided by h[J.B,G.A, LIaC.

                              14.    Seeaat Construct,ion Coxporation an•c31or D.S. 1V.iasonry Inc. owed.

                       1'laintiff a duty to perforrn coustzruction serviceb in a professiozial and workmanliite             ~


                                                                                                                            t'
                       maxxn.er, tu eonstruot in accorcianee with arch.itectural andlor eng3neering a:ans, and

                       to pArfnrm construction services in accordance with the direction• af the pxoject

~~                     manager, R.C1.B.G.A. LLC,
cu
~                            15.     On or about Augaat 12, 203.9, Seerat Conatruction Corpazation andlor                   ~

                       D.S. 3Nlasonty Lzc., by and through its agents, serva.uts andlor employess, whi.Ie               ~
                                                                                                                        i
                       engaging in cone;.ruc.tion work, breaehed saicl duty, and wa9 ot}ierr,tise was negligent


                                                                                                                        ~
                                                                                                                        ~
                                                                             .                                         ;~

                                                                                                                       f
                                                                                                                       ~
                                                                                                .                      ;

     ~
     0
     ~
     LL
  Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 21 of 37 PageID: 26
                       Received:                                 Jul 16 2021 12:17pm
Frqm:                                                             07/16/2021      11:25   #514 P.021/036


             PAS-L-001631-'  01/08/2021 12:17:34 PM Pg 4 of 10 T''" i ID: LCV202155350
             PAS-L-001631-20 12/18/2020 2:10:34 PM Pg 5 of 11 Trans 10: LCV20202307596




        ir_ performing constxuction sexvices, thereby resulting in a partial collapse of the

        structuxe.

              16.     As a proximate result of negligence of the defencla.nt, Seerat

        Construction Corporation ancUor D.S. Masonry Znc., because there waa a partial

        collapse of the building, the City 'of Clifton directed that the plainti.ff completely

        demolish the structure in the early morning hours of August 13, 2019.

               7.7.   As a proxixnate result o£negligence of the defendant, Plaintiff sustained

        damages totaling $2,202,343.64 for demolition, removal of debris and reconstruction

        of the building.

               WHEREFORE, plaintiff Botany dennands judgment against the defendants,

        Seerat Construction Corporation and/or D.S. Masonry Inc., for the sum of

        $2,202,343.64 plus interest, attorney's fees, and cost of suit,

                                           SECOND COUNT
               x.     Plaintiff repeats each and every allegation of the First Count of this

        Complaint as if set forth at length herein.

               2,     Defendan.t R.C7.B.C'x.A LLC owed Plaintiff a duty to provide services as

        a project managex in a professional manner; to properly supervise the project and

        subcoritractors; to ensure the financial stability of subcontractors it hired, selected

        and/or recommended> and to hire, select and/or recomrnend to Plainti.ff

        coinpetent/qualified subcontractors.

               3.     Defendant R.U.B,G.A, LLC breached said duty and was otherwise

        careless and negligent in faili_ng to provide professional, cornpetent project

        managerial services; in failing to properly supervi.se its subcontsactor, Seerat
            Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 22 of 37 PageID: 27


       ~    .
       ~
       ~         .
                           f'AS-L-001831-' U1r'08/2021 12:17:34 PM Pg 5 of 10 T;:      iD: LGV20215535Q
       N                    PAS-L-401E31-20 12118/2020 2:10:34 PM Pg 5 of 11 Trans ID: LCV202(32307596
       N
       O
       il


       ~             C~netruction Corporation; in failing to eaassare tl•,e financiaal sta.bility of its
       t
                     s:uhaontra.ctox, Seexat Coiiqtruction Corporat~ion; ancl in failiLg to hire, select atnd]or

                     recorr.mer.d to Plaint.iff a competent suboontractor.
       u7
       N                     4.    A$ ai proximate resu?t of the carelessne$s and negligence of the
 E-= r
 o. r
 T r                 Defendants, R,U.$.G.A. LI,C and Seerat Constru.ction Coxpo.ratiQn andlor D.S,
c:, N
~T (~
    q                Maso7r Y Ine.~ plaintiff' suatal.r,ed dar~lage9 totali.ng ~?,2()2 ~343.fi4 vrhir.,lz said sum
o     ~
~ ~                  co.ncerns demalitaion, removal of del~ris and recone~truction of the property*.
r     ~
      ~
~ q                          WHERE1t~ORE, plaiutift 13otany demanda judgme.nt agair.st the rlefenrTant,
~

                     R.U.D,G.A. LLC, for the aum of $2,202,843.64 plus interest, a.t+•orney's fees, and cost

                     of suS t.

                                                          THTRD COUIdT

                             1.    Plaintiff repeats each ar.d eve.ry allegatiou of the First and Second             I
                     Counts vf this Cernplair±t as i£ sPt forth at length h£xein.

                             2.    Defendants Seerat Construction Corporatioix ardlor D,S. Maeonry Tn.c.

                     breached the contract it had with Flaintif:' by failing to provide to PlainLirf

                     profeasional, corripetent and workmanli3ce consrmuctaors services> by failzng to

                     construct in accordanee wi-,.h arcdz9.teetural ancllor engine(iring plans; and by faiIing to
-0
CD                   nexTarri constructior services in accardance with the directidn of tkZc, pmject- rnanager,
CL)
~                    R-U_B.G.A. LI~C.

                             3,    As a aroxisnate result oi' Defendant'a breach of the concract, plaintiff

                     sustair_ed dantaged totalir_g $2,202,343.64 which said sum concerns aemclition,

                     removal of debris and reconstruction of the propertv.



                                                                                                                     I

      ~
      0
      ~
      LL
              Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 23 of 37 PageID: 28



          ~                  PAS-L-009637-" ' 011081202'E 12:77:34 PM P~ 6 of 10 T~ s ID: L.C'J202?55350
         O                                                                                                         _
         co                  PAS-L-oQ'f631-20 1?J1ar2020 2:10:34 PM Pg 7 of 11 Trans lG, LCVz020230759a                                    i
          N
         Q                                                                                                                                 .
         0.                                                         .                                                                      ;


         LO                   WHU1tEFORE, plai^tiff l3Utany demanda judginent xgainat the defendPnt,                                       :

                      Seerat (;onstruc;.ion Carpo•ration andlor D.S. Masonxy Iric., for thQ avm of                                         ;

                      $2,202,1343.64 plus intem.st, attorney'9 fees, and cost if suit,
      LO

 s= ~
      N                                                   FQURT         covi~r
 Q ~
co
   ,-                          1.    Plaintiff ,cepeats each and every allegation of the First, Second and
c~ N
r N                   Third Counts of thfs Coniptaint s.s if set forth at length herein..
N
O
~ ~                            2,    De£endas~t R.U.G.B.A. LLC breacifted the contrac.~t it had with Plaix!tiff                        ~
T     ~
      w
      1`
~ a                   by failin.g to pro~Zde pro£eesional, competent project mslna;erial services; failing La                      '
~                                                                                                                                      i

                       properl,y stipsrviee its subcontrnct,or, SeerQt Constniction Corporation ant3,'oz D,S,

                      Ivlaaonry Ine,> faling to ensare the finaneial stab'.i!ity of its suhcontractor, Seezat

                       Conetruction Corporataon andlor D,S, Masonry Inc,; and fai.iing to hixe, select andlor

                       reeonamend to Plaintifff a competeutlqualified subcontractor.                                               i

                               S.    As a proximate result of Defeldant's breach of the contract, plaintiff
                                                                                                                               I
                      sustained daniagea totaiing $2,202,343.64 which said sum concernE rlernolition,
                                            -                                                                                  ~
                       xemoval o£' debris and xeconstruction of the propert},                                                  ;
                                                                                                                               ~

                               V4rEiERT<:r'C)FtE, plaintiff Batar~y tlemands judglnent agQinst the defeudant,                  ?
                                                                                                                               i
                       R.,U.H.G,A. Li.C,, for the sum of $2,202,343,64 plus int.ereat, attorney's fees, and cost
C,                                                                                                                             ~
~                      of sttit.
co
~                                                           ~TTH CQUN'r

                               1,    Plfzintiff repeats each and every allegation of the Fixst, Second, Third

                       and Faurth CQunts of thi.a t:omplaint as i# sct furth at length.herein.
                                                                                                                           ~
                               2,    At the tame of the Joss, R.U.G.B.A. LLC was inaured by Calony                         `
                                                                                                                           ~
                       I.nsuraixce GroLip for Liability coverage.                                                          ;

                                                                                                                       .   ~


     0
     LL                                                                                                                    ~
              Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 24 of 37 PageID: 29


          ~
          ~
          O        •         PAS-L-001631-` C1J08l202'f 'f2:17:34 PAq Pg 7 of 10 T' a ~D: i.CV2Q215535Q
          ~                  PAS-I_-001631-20 12'18l2020 2:1 C:34 pM Pg 3 of 11 Trane !D: LCV202023D7596                              t
                                                                                                                                  Y
                                                                                                                                  L
          ~                                                                                                                       f

          0
         a                                                                                                                        ~
         ~
         ~                     3.     After tha lose, R.U,G.Ii-A. LI..0 submitted to Colony Insuranc:e Group

                        request for defer.se and indem.nity for damages which were a proximaLe rasult of the

                        negligence of R.U.G.B,A, LLC.
         ~                                                                                                                        .
         N                                                                                                                        ~
    E r                        4.     Defendant Colony Iasurauce Group wrGngfully deni.ed coverage despi.te
    o, r
m_
                        RU.G.F3.A. LLC satis£ying o-1l oonditions pursuant t4 the policy of insurance,
N N
cl-i N                         Fi.    Plaintiff is a third-party beneficiary to the insurance contrect betvr'een
o     ~
N     ~
co ~                    defenclants 1Z.U.G.$.A. LLC and Colony Irxsurance Group and as cucli, has standing

~ 0
~
                        to biir.o thia elair►r. pursuant to N.J.S.A. 2A~1 B-50 et setf.

                               6.     A.a a di.r.eet and proxi.m.ate result of the breach of the contract by Colony

                        I.nsurance Group to R.U.G.B.A. LLC, plaintaff haa been damaged in thmt there is rio

                        insi:rance coverage to indemnify plaiutiff I_iased upon the caxeJ.essness And r.egligenca             '

                        of the defenelaiit P..I:'.G.B.A. LLG for which. defendant R., CT,G,B,A. LLC waa insured

                        through Colony 7nsurance Group.

                               W.Cilt:fi.EFORE, plaintifF seeks a declaration that Ehe policy of insurance issued

                        to R,U. G.R.A. LLC by Color.y Inay.rance Gxoup shall be zn ftilt forc.e in effect and sha1 i

                        provide indemnity and a defexase to R.U.G.B.A. LLC £or the clain of the plaintif£, plm

                        an.y other relie£ that the Court deema,;ust and equi.table,
-o
=                                                             SIXTId CID N'I`
~U
~                              1.     Pla'tn'tiff repeaEs ea.ch and evexy allegation of thc First, Second, Third,

                        Fcuath, and FSfth Count` uf this Compinint as if set forth at length herein.

                               2.     eTQk.n Does 1-10 (£ictiti(ius indivzduais} and ABG Entities 7.-10 (fir.titious      ;

                        Iegal rntitiee) are fictiti.ous ir,ciividuais asid legai entitiee, respectively, whose identity

                        is noC yet know'n.                                                                                ~


     ~
     0
     ~
     LL
                                                                                                                          ~
  Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 25 of 37 PageID: 30
                       Received:                                    Jul 16 2021 12:18pm
From:                                                                07/16/2021     11:25      #514 P.025/036


             PAS-L-001631    01/08/2021 12:17:34 PM Pg 8 of 10 T     s ID: LCV202155350
             PAS-L-001631-20 12/18/2020 2:10:34 PM Pg 9 of 11 Trans 1D: LCV20202307596




               3.     As a ctirect and proximate result of the carelessness and negligence of

        the Defen.dants, John Does 1-10 (fictiti.ous individuals) and ABC Entities 1-10

        (f'ictitious legal enti.ties), plaintiff sustaaned daxnages for demolition, rexn.oval of debris

        and reconstruction of the building totaling $2,202,343.64.

               4.     As a proximate result of negligence of the de£endant, Plaintiff sustained

        damages for denaolition, clean up and reconstructi.on of the building.

               WHEREFORE, plaintiff Botany demands judginent against the defendants,

        John Does 1•10 (fictitious individuals) and ABC Entities 1-10 (fictitious legal

        entities), jointly and severely, for the sums of $2,202,343.64 plus interest, attorney's

        fees, and cost of suit:

                                            SEVENTH COUNT
               1.     Plaintiff repeats each and every aIlegation of the First, Second, Third,

        Fourth, Fifth, and Sixth Counts of this CompIaint as if set forth at length herein.

               2.     John Does 1-J.0 (fictztious indivi.duals) and ABC En.tities 1-10 (fictitious

        legal entities), entered in.to contracts wa,th Plaintiff to serve as construction manager

        for construction pxoject, and or to install basement foundation block wall with eight

        inch block, first floor wall work with six inch block, four in.ch concrete work

        throughout the basennent, and fi.rst floor four in.ch two slab concrete work, in the

        premises of the plaintiff located at 254 Dayton Avenue, Clifton, New Jersey,

               3,     Johxz Does 1,10 (-fietitious individuals) and ABC Entities 1-10 (£Zetitious

        legal entities) breached the contract it had wi-Ui Plaintiff by failing to provide to

        Plaintiff professional, competent and workmanlike constructi.on services; by failing

        to construct in accorctance with architectural and/or engineering plans; and by failing
               Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 26 of 37 PageID: 31



                              PAS-L-001fi31-' 41i08r2021 12:17:34 PM Pg 9 of 1U'P~ s ID: LCV2a2155350
                              PAS-L-W fi31-20 12r18l2020 2;10:34 PM Pg 10 oP 11 7rans ID: LCV2a202307596




                         to perform constructi4n sPrv7ces in acc:orcia.nce wikh the directi.on o£ tne project

                         nrzanagex; by iai?ing to larovide professional, cornpetent project znanagerzal 5erv=ic,ea;

                         failing to properly supervise its subcontractar; £aiLing ia ensurr the financial stabiJ.zty
     Ln
     t11
                         of its subcoutractur; and failiag to hzre, sQlect an&ox xecummend to Plair_tiff a
E r
p. T
co                       conapetentJqualified gubcontractor.
T    ~

N    N
T    O                           4.      As a proxima,te result of befendant's breacn. 4f the contract, plaintiff
C'4 N
o ~
N cD                     sustair_ed da.rrAages totaling $2,202,343,64 which said sum. concerns de_raolitiozz,
~ r
T    `
  ~                      resszacal of debris an3 xeconstruction o£the property.
~
~
  0
                                WffERSFDRE, pla3nttff $oi',any demauda j::d{,nnent against the dafendants,

                         Jobn Does 1-1£1 (ficbitious ir_dirriduals) a.nd ABG Entifiiea 1-la (Fictitious legai

                         entit%es), joinC3y a-nd, severely, for the sums of $2,202,843.64 plus iu.terest, attorney'a

                         fees, a.nd coat of suit.

                                                             JURY nEhzAND
                                                                                                                 ,
                                 The pl:dntiff b,ereby dernand• a trial by jury as to            so tri;~:e~,
                                                 ":                                     /
                         X}ated: i ~ ~, a ,:l.i &
                                                                       Dy:         f             ~
                                                                                        MARWBATELLI

                                Fursuant to Rule 4:25-4, Carl 3,iazz.ie, 1Jsq., is b.ereby                      as Triai
                                                                                             ~
                         counael in the within ina.tter.

                         Dated: k
                                                                       BT7-

                                                                                        KfAR,TO B.

                                               CPRTTFICATION PUFZWANT TQ R 4*~s-1(b)(2)




           ~
           0
           L
         LL
  Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 27 of 37 PageID: 32
                      Received:                                   Jul 16 2021 12:18pm
From:                                                                07/16/2029   11:26    #614 P.027/036


            PAS-L-001631-:        01/08/2021 12:17:34 PM Pg 10 of 10 -;   is iD: LCV202155350
             PAS-L-001631-20 12/18/2020 2:10:34 PM Pg 11 of 11 Trans ID: LCV20202307596




              PJ.aintiff hereby certifies that all confidential personal iden.tifiers have been

        removed in accordance with R. 4:5-1(b)(2).

        Dated:
                                                      By:




                                        R.4=5-1. CERTIFICATION
              The matter in contxoversy is not the subject of any other action penciing in any

        Court or of a pending Arbitration pxoceeding and no other action or Arbitxation

        pxoceeding is conternplated.

              There are no other parties who should be joined in this        tion.

        Dated.
                                                      By:            '
                                                                 i          - BATELLI
           Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 28 of 37 PageID: 33




      d

      ~
      ~
      LO
      #




      ~~

 M. r
co
T     r

N N
T     O


N N
0
N (Q
C.O   ~
T     `A
      I`

 ~    O
~




                                          EXI-iIBIT C
          Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 29 of 37 PageID: 34


     ~
     O


     O
                             ARGO GROUP
     ~
     r
     ~
     ~



                   IVlarch I. 2(l21
                                                                                                                                ;
     (0                                                                                                                         `
   N                                                                                                                            ;
 Q ~               tiLA. EMAIL                                                                                                  t
co                 resis~u ol~lhridgcconstruction.casn
   ~
                   AND CEit'i'IFIFTI MAIL
T o                RETURPi RECFI.PT REQL"ESTED                                                                                  ~'
T- N
CV ~
CV ~
C.0 ~              R.li.B.G.A. LLC                                                                                              z
     1`            33 West 4Gth Street                                                                                          ;
                   New Yark, New York 10036                                                                                     ~

                   Attcntioii: ltegis Anclrovic


                                      Rc:   lnsured                 R.l1.R.CT.A. L•LC
                                            ~4acker         ,       Bvtur{l~ ifi!{age Properhy. LLC r.
                                                                    Se•ef•ut C'oastrur.tion Corp., et crl.
                                                                    (uiciuding R,U.(T-B.A. LLC)
                                                                    Docket No, PAS-L-1631-20
                                                                    Nev., lersey Superior Cc}urt, Passaic Counly
                                            Policy No-              103 GL OO1G5?1-U2 (0bV5;2019 to O1i05/2020)
                                            llate ofLoss :          August 12, 2019
                                            Argo C.laim             L-099-]020152

                   Dcar h4t-. Androvic:

                           As you are aware, Colony Itisurance Companv {"Colony" or the "Coinpany''} issued the
                   referenced general liability policf to R.U.G.B. A. LLC ("R.U.B.G.A."). 'I'his follows our letter
CD                 datecl Sune 15, 2020, in wi3ich Colony advised that no coverage uas ati•ailable for the claims
~                  asserted by Ilotany ViIlage Propert_y. VVe write to advise that, notudihstanding the Compatiy's prior
~                  disclaimer of coveraee, Coiony is agreeable to defending R.U.G.I3.A, in the referenced lawsuit.
~                  However, such detense wouid be subiect to a fitll and complcte resen=atiolt of rights to xvithdraw
                   counsel and denv coverage, as set fotth below.

                           The Lawstiit

                           ln the referenced Botany J711age lawsuit, the plaint.iff; Botany Villaoe Property LI.0
                   ("Bota]]v") alleges that it is tlic owner ot' certain property in Clifton, New 3ersey, and that it entered
                   into a construction managenieut contract with R.U.G.B.A- on or about No4-ejitber 11, 2018. The
                                                                                                                                I
            Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 30 of 37 PageID: 35




                     Page 2

                    contract allegedly pertained to renovations, additions and alterations tu an apai-tJneut bui.lding at
                    the propertv. wliicb included a restaurant. Allegedly, the R.U,G.B.A, :[3otanv contract required
                    R.U.G.I3.A. to'`supervise the project, hire contractors, guide and cooidinate with the arclritect:' It
                    is further alleged tha.t R.U.G.B.A. rccommended that Botany hirc defcndant Seerat Construction
                    Corp. ("Seerrat") andior D.S. Masonry Inc. ("D,S,") to perfonn basen>,ent lirunda.tion work.
                    R.U.G.B.A. alscr alleeedly entered into a subcontract agreement witli D.5. to install conertte
       ~            footing in tlte basernenl, ptiur foundation walls in the hasement, potu- a concrete tilaLi in thc
       N            basen-lent, and install cunc:rrte hlock on tiie tirst 11oLir.
 E r
 Q r
rn
T      r                     ".fhe complaint also alleges that, on July 9, 2019, Botany critere(i into a contract with 5eerat
T
       N            andiar 1).S for cet-tairJ bascmentfoundatian work, inclnding block and slah installatiot,. It is alleged
       d
       N            tlrat, un August 12, 2~}l9, Scerat andror D.S, were negligent in the performance of tlicir work,
CV
0      ~            wlticb resulted in the partial collapsc of the building. The C'ity of Clifron aticgedly ordered that tlte
N
       r~           building be demolished due to its iiastability in tlte ti-ake nf the incident, whielh resulted in alicged
c.fl
T       ~           damages to thc plaintiffamounting to appxoxiniately S2.2 million. As against R.IJ.G.B.A., the
~       O           cotnplaint alleges negligence in t.he #ailurc to properly supervise the Project and the subcontractors
~                   working on it. The complaint also alleges negligcncc against R.U.Ci.B.A. in failing ui prati7dc
                    prof'estiiimal, competent ptoject manaQement services and in failiiig to properly supervise its
                    subcontraclt)rs and in failing to hirc, select and%or recomniend competcnt subcontractc)rs to 13otanv.
                    V4'e understand that the loss may liave uccurred as the result of etcavation, hy ctr on belialf oi'
                    Scet-at and~or ll.S., immediately adjaccnt to tLe foundation withotttproper shoring or other support
                    of tlse toundstion.

                              The Colonv Policv

                             CnlLIny isstied policy no. 143 GL (101 b521-02 (the "Colony Policy") to R,U.G.B,A. LLC.
                    The policy is general liabilitv insurance eiYective for the period January 5, 2019 to JanuaiZ, 5, 2020
                    furd is subicct tn IiJnits oi'liabiliry of $1 niillion each uceturrence and $2 tnillion in the aggregate.
                    A$15,0pp deductible apPlies per occur-rcuec. In applicable part, Coverage A -- Bodily tnjitry aiid
                    Property Damage Liahil ity applies to "property daniage°" causecl by an "occtnrrence." While
                    Colony is prepared to dcfcrid R.U.Ct.I3.A. in the lawsuit, the Company liereby resenes its rights to
                    deny coverabe, in whole or in part, on the following bascs,

                            As an initaal matter, and as explained in Colony's prior eorrespondence, the COlony Policy
                    cotitaius the following contractor warranty cndorSeinent:

                                               COl\"t RAC7'{) RWA R RANTY — SPLiT SCHED UL E

                                    77~s endonsement ntodities incur,nce pmeidcd under ihe fol'oKjng:

                                    COMatiiCRC1AL GEIVERAL L7ABR..fTY [.:t)VERAGB PART

                                                                    4C'Ht:DtJLES

                                                                      SC;F1EllUL? A
                                                    No Cuverage Applles Tf (:outractor Condilions h[ot >41et

                                    De.ccti1tion   orDesig
                                                         gnated Operation(s):
  Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 31 of 37 PageID: 36
                  Received:                                              Jul 16 2021 12:19pm
From:                                                                      07/16/202"I       'I'1:26        #5'14 P.031/036




        Page 3


                 All work, activities, or operations involving any of the following: land excavation,
                 building foundation formation, load bearing beam installation, load bearing beam removal,
                 structural steel installation, structural steel removal, elevator shaft work, or performed on
                 the exterior of any building or structure.

                 Specified Location(s):


                 Contractor's Commercial General Liability Limits of Insurance Requirements:
                 Each Occurrence Limit: $5,000,000
                 General Aggregate Liniit: $5,000,000
                 Products/Com leted O erations A grc atc I.imit: $5,000,000


                                                  SCHEDULE B
                                No Coverage Applies If Contractor Conditions Not Met

                 Contractor's Commercial General Liability Limits of lnsurance Requirements:

                 Eaeh Occurrence Limit: $1,000,000
                 General Aggregate Limit: $2,000,000
                                                             Limit:

                 A.      SECTION IV — COMMERCIAL GENERAL LIABILITY
                         CONDITIONS is auiended by the addition of the following:

                         1.       No Coverage Applies If Contractor Conditions Not Met
                                  (SCHEDULE A above applies)

                                  We will have no duty to defend or indemnify any insured if
                                  prior to the commencement of any work the insured fails to
                                  satisfy all conditions precedent to coverage set forth below with
                                  respect to the designated operations described and locations
                                  specified in SCHEDULE A above. The insured agrees that we
                                  nccd not demonstratc any prejudice to us as a result of the
                                  insured's faiiure to comply with any of the below conditions in
                                  order to enforce those conditions precedent to coverage.

                                  The insured hereby warrants and agrees that any "contractor"
                                  has coniplied with all of the folIowing conditions prior to the
                                  comniencement of any work performed:

                                  a.       The "contractor" has signed and executed an
                                           agreement with the insured whicti contains the
                                           following pt-ovisions:

                                           (1)       An agreement to defend, indemnify, and hold
                                                     the insured hatniless, to the fullest extent
                                                     permitted by law, against all losses arising
                                                     out of the work performed by or on behalf of
                                                     any such "contractor", including all expenses
                                                     and legal fccs incurred to defend claims
                                                     alleging sucli losses; and
               Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 32 of 37 PageID: 37


       O
       ~7
       O
       N                                                                                                                 #
       U7
       a                f'aQe 4
       0.
                                                                                                                     ~i
       1                                             (2)      li. requiremint 1'or the "cnnrrncir>r' to name         #
       ~                                                      the insured a_t sn addtttnnat insured undc.r           ~
       ~                                                      their C:nnvnercial (;cncrxl 1.iabibty policy;

                                          l7.      The "Contri:ctor" h71S In'<Initkllne{1 "R4el?ut{t0 InsuIanc2" ;

                                          C.       TEic "c{intractor" ]tas prcn'iciccl thc insttrccl with currrnt    '
       ~                                           f:Criilicales uf insurancc er;dencing Commercial                  ;
  N                                                (icnc+ral l.iatrility and Workors' Campensation und
Q r                                                F.mrloycr's L:iability covcragr, ancl                             1
rn                                                                                                                   t
~      N                                  d.       All Ct.x:umerri3 rrquirrd rttust bc kepc ort file and made        '
T      C)                                          z•; ailablr ;ct our ; equest.

o                                          Ko Cw•erage Applies If Con1t•actor Condilions Not 1Vfet                   ;
c"                                         (SC'HEULLE B above applies•i                                              £•
C.0 r-
T      `
                                           lL'e tti'ill have no duty to defer.d or indemnih any insurcd if'          ~
~      c                                   prior :o the comniencement ot' any work tne insurcd t's.ils to            ;
~                                          satis#}, atl conditinns precedent to cnveragc sc:t tbrth bclow with
                                           respect to all operations anci lnca.rions not de<eribcd or specilied
                                           nt ti{:HH'l7Ul.F .A ahove. 'f'he insured soicrs tlsll wu nc:cd nol
                                           dtmolistrate auy prejudice to u.c as a re.uir nl' the inSurcil's
                                           failtrre ti} comply with anv of ihe helow cunal itiona in ordcr to
                                           enPorce rhos: condilions prececl.'nt tu covcrasi:..

                                           'She insured iicrchy wan9nN anci trprC•cs t:ra1 nn. "rpntrt+ctor"
                                           has cc:mplieil with all ol'thc folkowinb conditions priorto the
                                           cnnurenccntcnt ot'any work perliimird:

                                           9.       The "c:ontractor" has si~rlcd and execttted art
                                                    asTesment with thc insurcd cyhich contains the
                                                    rollowing provisions;

                                                    (1)      An agre.ement to defend, inden:nify, and hold
                                                             tne insttrcd harmless, to the fulIest extent
                                                             perntitred bp law, against ail losses arising
                                                             out of thc tivork perfornied by nr on behalt' nf
                                                             any such "eontractor", inclnding all expenses
                                                             and legal fees ittcuned to detend claims
                                                             a4(egin¢ suct3 losses; and
~
 aD
.:>                                                 (2)      A requirement for the - crmrracuH" to name
 co                                                          the insured as an 3dditional inFnrr,d undcr
 U
 (L)                                                         theirComnierc{al t9cncral l.iabilitypolicy;

                                           b.       The    "contractor"      hlls    mainlaiucd      "adc.quate
                                                    in,urance":

                                           C.       'I'he"crn:n'actor'haspravidedtlteirlstlrcdwitllcurrcnt
                                                    Geittifcates of' Insurllnct :vidcncin; Gummercial
                                                    General Liability ancL Vl%urkca' Compcnsation and
                                                     Fmplo}'er',; Liahility coccragc; rnd

                                           d.       AII doeumcntF tcctnii;.ti tiulsl be kepl un fele and nt'sde



           ~
           ~
        L
       II
       LL
           Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 33 of 37 PageID: 38


      tD
      ~                                         •
      O
      ~
      co
      O
      O             YAge 5
      ~
                                                               available al u+tr roqucsl.
      d'
      r
      lO                           B.      I'he lll:F"INl'1'lUNti Scctic•n is :tmtr.acd by the addit:on of tht
      ~k                                   titflotvittg:

                                           "Adecluatc insttnnce" means Commercial Genez'al L.iobihn• lnsurance.
                                           W'orkcrs' Cumpensation and Lmployer's Liability Insu:ance w:•ilten hy
      O                                    dn insurancc carrict• w•itn an A.ti1. [3est rating of not less thati A- 1111 and
      N                                    which:
B     r
 o. r                                      a.        Remaias in f;tll foere antl effect w•itt:oot a. lapse in cn.crage
rn
T r                                                  $otlt the daie on w-hiclt the conttnct for work bcirg pcttunned
c~ N                                                 for the insured or on tht insurcd's hehalF ia cxeciued until the
T   O                                                date on which the wn+l: is cnmpleleil;
T ~
~ N
~~                                         b.        Yro~tdes Commercial C'ienetal l.iabilify i..imi1, of Insurahee for
C.0                                                  sucl; ol±eratinns that arc cqu:+l to or greater th3n rlse Limits of
T~                                                   Insurance indicatccl in ti('IiF;IR,LE A and 8 aboti'e:
      ~
~     O                                    c.         Pr-ovidcs R'orkcrs' Cuutpensation and Lniployer's Liabiiiry
                                                      Insurancc ir cornpliance with the statutes of rae applicable
                                                     51atc:

                                           d.        Includes cvverage far work being perfonned for the insurrd or
                                                     an thc "eontrac:ur':' bcltalf;

                                           C.        Docxnot exclude anv claini, "sui ', loss, eost ot'expetise art,ittg
                                                     out of any "botiily injun_•" lo anY "wnrkct-" r+f rJtc "rontrai;tor"
                                                     where ihe exclusion does not pror•ide an exceptinn 1'or liability
                                                     assumed by the insured under an "insurcd contraX":

                                          f.         Uocs not contain anv couditions or lu•ovisions t.hat hrr.t;ludc
                                                     coverage based on requtrements for ltirin ge or ocmtracting with
                                                     subcontractors or independent cnntracturs; ancl

                                          a,.        UOeS :tot CXClllde 211y Claln?, "Sutt", In93, cost Ul' CXpC:!JC ar151ng
                                                     out of any "bodAx- ittjut}" nr "property daniage" arising uttt oF
                                                     work being contractcfl to hc !r`t•fornicd by the "cuntrac Wr".

                                          "C:ontraetor'° meanq, ccnttractot c. Ruheunlractars, indeltrndrnt t'ontractors
                                          n, any nthcr licrson or cntit.' hired lo perforn: work for the ivured or on
~                                         the insured's hehalf.
aD
~
~                                         "1~Vorker" meanc any "cmploycc.", "temporary worker", "ieased
0                                         worker', "ti-oiur.tccr workcr", apprentice, intet'n, casual faborer,
(D
                                          borroweci ornitlnyoc, btrrawcd servant, independent c.ontractor or
                                          ,ubcontraetnr, or any per5ryn lnccd or retained by them, that perfonns
                                          work, whcthcr dirc.ctly or indirectlg, ror any "contractor".

                                          Nothing corttaincd hercin .hall be hzltl to t•at7•, adter, w-aive or extend att}•
                                          ut'Ihe trrms uf thc c•onditiuns, prorisions, agreements ot limilasionx n-''
                                          this Polic:v othe.r thzn aa stated abovr.

                            'fhe foregoing endorscment requires, arnon~ other itetns, that, in order 1'or coverage to
                   altply, any "contract.or" (u'hich defned tenn includes subcontt-actors) hired lu per.l:ctrm work for or




      0
      ~
     Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 34 of 37 PageID: 39




              Pal;e G

             on hehall'oi' R.U.G.Ii.A. niust execute a contract that provides for the "conttactor" to dcfet)d and
             indernriify R.U.G.13.A, and to oUtai❑ instarancc that names R.'U.G.B.A. as a:n additional insurcd.
             T'he "cotitractor" rnust also tnaintain "adcquate insur•ance" as def ned. T'or the risks ixicluded in
             Schedulc .a, the "coi)tractor" nntst maintain insurance with limits of $5 nlillion each occurrence
             and in thc aggrcgate. For al.l othet'risks, tlte contractor must rtlaintain insurance witl_i limits of $1
             tnillion per occtirrence and $2 million in the aggregate. Tt does not appearthat R.U.G.B.A. fulf.illed
~            its obll'bations under the Colony Pelicy tn nbiain these indemnitication agreetrtents and insurance
s
             frorn "eontractors." Accordingly, Colany reserves all nf its rights to dcny ot' liruit eovcragc uncier
             tbe contractor warranty endtrrsement.

                    Exclusion j. to Goverage A- Bodily Injury and Property Damage I.iahility prov-ides as
             follows:

                             1'his in,ui-aitee does aiot apply to:

                             i. I]antage'I'o Prnperty

                             "Property- rlama~,e" to:

                             (5)       Thxt parlicular part of real property on which you or any co_ttractors or
                                       ,ulx:onlractcns worfcing dircetly n,- indirectly en ynur behalf are
                                       perfortuinn operat:nns, )f the "preaperty da.mage" arises nttt of those
                                       opimdlions; or

                             (6)       Thal particular pnrt or any properh• that must bc rsstorcd, repa-ved or
                                       replaced because"your work" was incorrnx.tly perrormed on it.

                    Golony reserves all of its richts to bar or liuiit coverage on the basia of tlte foregoing
             exclusion, to tlic cxtent R.U.G.B.A, or its contractors or subcontractors were performing
             operations on the building.

                    rurther, the Colony Policy contuins the 1'csllowing exclusion, wlticli appears by way (ff
             endorsement:

                                              EkCLEISI()N — NRt}Fk:titil(]NA I . SERVI(:KS


                             SECTION I- COVERAGES, COVERaGE A- BaDIE.Y 1PIJLJRl' ANl)
                             PROPERTI' DA1tiTAGE LIABILITY, 2. Exclnsious and CQVERAf;F R-
                             PERSONAL A?til) ADVERTISING INJURY I.IARILITI-', 2. Exclusions and
                             SGCTION I- COV'ERAGES, PRODLICT3/CnMPI.,FTFI7 OPERATin:VS
                             SODILY INJUR'r' AN-D PR4PERTY DA1t4AGE LIARII,IT4', 2. Excluseonc
                             are amended and thc fol:mwing xddcd:

                             This insurance does not apply to:

                             Professional Services                                                                       i

                             any "bodily injury", "property daniage' or "personal and advertising iqiury"
                             arisiitg out of the rendering or Pailure to render any professional scrvice. Thi:
                             includes but is not limited to:



E
0
L
II
LL
             Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 35 of 37 PageID: 40


       (D
       co                                                                                                ~..
       O
                                                                                                                                  i
       LO
       t'7
       O             Page 7
       tl
       ~
       r                             (2)       preparinn, approving, or failing to prepa.re or approve niap:, drawivgs,
       LO                                      apinions, repoite, eurveys, cliange order,, designs or specifications;
       ~
                                     (;)       inspection, supervr.,•Io:L qualny control. architectmal or engineesine
                                               activities done by or tar }•ou on a prr,ject ou whicli you serve as
                                               consttuction managr.r;
       (\
       N                             (4)       engineenng ;erviccg, including rtJntt:d salmrvisoiy nr inspcction
 E r                                           ~Cf'VICCS;
 Q   r
0 -3
T

N                                    Tiiis t:xe:lusion appliea even if lhe clainrs agaitist any inutiretl allege negligint;e or
T
                                     other wrvnl;doint in Ihe supetvision: hiring, employment, trainin;; or monitoring
CV                                   of othcrs by that insured, if thc "occurrcnce" tivhich causcd the "bodily injury" or
0
CV                                   "property dxmagc", or the offense which cattsed the "personal and advertising
Q                                    inlury" involved the rendering of or failure to render any professional set•vicc.

                             •The BU1a1ry Yillaige conip[aint alleges, in significant part, that R.U.G.B.A. 5en~ed as
                     construction l.rsanagcr for thc project at issue. In tlris regard, the complaj.nt alleges that IZ.U.G.H.A.
                     "o-wcd Plaintiff a dtity to provide scrviccs as a prajcct inanagcr in a professional lnaniicr to properly
                     supeivise the }smject and subcontractors" and thAt R.U.G.B.A. "breaclied said duty and was
                     othenvise careless and negljgent in fajling to provide professionai, cotnpetent project nianagerja]
                     services." !1.ccording]y, the t(I.regoing eXchision ma.y apply to bar coverage for al.] or sonie of dse
                     claims at issue in the lawsuit, and Ccflony reserves all of its rjghtti to deny coverage, in whole or lll
                     pari, acc;trdingly.

                             The Coiony Policy ftirther cQntains the following subsidence exclusion cndorsctnertt:

                                                               EX(:1.i1SI(}N --SUBSIDL+:NC'N:


                                     A.       SECTION 1-- COVERAGES, Cf1VERAGF. A-- B(?DILY 1NJURY
                                              AIVD PROPERTY DAMAGF. i.iABIi.ITY, 2. Exclusions and
                                              COVERAGE B— PERSONAL AND ADVERTISI'VG 1N.IURY
                                              LfAKIl.Cr4`, 2. b;xelusiuns nt' the Cntnmercial l:eneral Liahif9ty
                                              t'ove:rage Forro and SEC3"I(}N I— COVI•,RAGt:S. BODIi:I'
                                              1P+JUR]' A11D PROPERTY DAl'fAGE i.IABILdTY, 2. Exclusions
-o                                            uf thc Utisrrtxs and Currtractors Protective Liability Govaral;e Fornr are
 a)                                           amt:ndcd hy 1hc acldi:ion of the I'ollowinb:
.~
 aL)                                          Thi, inattrance cloes not apply to:
 U
07
tY
                                              Subsidence.

                                              Any claini for "bodily iniur>>", "properry daniage" or "personal ancl
                                              advei•tising inium", as app;iCable to the above referenced coverage iornr,
                                              arising out uC`subsidenct." This exclus•ion applies regar;lless of whelher
                                              "bodily injury", "property damagge" or'`1}ersonal and advertisin_ iniury-"
                                              actually or ailegedly iiivolves, arises out of, is caused by, results t}om, is
                                              contribured to, or is aggravated by "subsidence" atid any other cause, in
                                              any sequence and irrespective of whether such other cause is concurnent,
                                              proximate ot• rcmote.



       ~
       0
       L
       II
       LL
           Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 36 of 37 PageID: 41


      t9                  .`                ...-
                          r                                                                          _..
      co
      O
      ~
      to
      O            t'age 8
      a
      ~
      r                            B.     'fhe i?1:F1hI7'lONS Section is amended and tiie foliowing added:
      LO
      #                                   "Subsidence" ineans earr:^, movement including but not limited to, any
                                          eartli sinking, siipping, rising. shifting, ;ettling, extrancion, oantractiun,
                                          vibration, tilt:ng, slipping or falling away, cavine in, landsiidc, crodirg
                                          or msy other nrovenient nf laitd or eartb fi-om mty causc whatsocve=-.
      71
      ~
      ~                    The tiuhject claim may involve "subsidence" as that terni is defined lterein, given the
t= ~
o. u               excavation, which is allrged to have caused the loss, as wee un.derstand the case to be. C:olony
CT)
T                  therefore reserves all of its ri;liis to der►y coverage on the hasis of the fbregoing exclt:sion
T
                   endor3CniCnt.

N                          We wish to emphasize that Colony wi11 defend R.U.G.B.A. only with regard to the claitns
0
N
                   asserted by Botany regarding the w•ork that allegedly resulted in the loss of the building, ttnd any
.~
~                  corresponclin.g ct-ossclaitns asserted against R.U.G.B.A. by otlier parties. llefense counse)
 ~                 appointed by Colony will not represent R.U.G.B.a.'s interests relative to issues of insurance
~                  coverage unde.r tlie Colony foiicy.

                           The Contpany hcreby advises you that R.U.G.B.A. has the rigbt to rriect C.oiony's ot3er
                   to defend, as suoh def.ense will be subject to thc reservation of rights expresseci. above, although
                   Colony does not necessarily adniit that tlae law of any particular jurisdiction applies to the
                   coverage issues- Please advise as soon as possible should R.U.G.B.A. dcterniine to reject.
                   Colany's of'i'er to defend under reservation of rights. In the event Colony does not hcar from you,
                   the Cornpany will consider R.U.CT.B-A. to have accepted the qua.lifted defense fi'oni Colony. We
                   have retained attorney ChriStopher !vlclntryre, Fsq. PIS}{MAN It-IC:INTYRE BLRKELEY
                   LEVINT SAIb1ANSICY P.C. 120 Bagle Rock Avenue East Hantwer, \ew .lersey 47936
                   Telephone (973) 560-9000 Fax (973) 5G0-0060 Enrail: Chris(a.*islunanh3clntvre.com

                           As with Colony's prior corresponden.ce, this letter is tivitliout prejudice to tlye C:ompany's
                   rights pursuant to the terms, definitions, excliisions, conditions and endorsements of the Colony
                   Policy. The Cotnpany herehy reserves tbe right: t.o assert any other policy or coverage defense tltat
                   rnay now bc applicable or is later ascertained to he applicafsle upon fijrther intitnnation provided
                   to or obtained by Colony. No act of any agent, servant, or employee of the Company, including its
                   attorneys, shall constitute a waiver or estoppel witli respect tn these rights. 't'hc; fact that any
                   speciiic coverage clefense that is or niav be presently applicablc tnay not bc set forth herein shall
                   nol constitute awaiver of'tbat defense. The Company expressly resenros thc right to comntence
                   lcaal procceclings 1'or a judicial deterxnination that no coverage is available under the Colony
                   Poli.cy. In the cvent Colony obtains such a detennination, the Cornpany wotrid withdraw from
                   R.U.G.B.A.'s defense. Coloti,v specifically incorpr►rales herein the uaverage (lefenses set forti} in
                   its June 1-55, 2020 letter.

                           We trust tliat you understand Colony's pasition as set forth abol°e. Counsel retained by the
                   Cotnpany to defend R.U.f.1.13.A. subject to the reservation of rights expressed abovc u-i11 be in
                   contact shortiv to arrange for cotuisel's appearance in the lawsuit. In the nieantirne, pleasc contact
                   thc tuidcrsigncd should you wish to discuss this rnatter.




      E
      0
       L
      1L
                                  Received:                                             Jul 16 2021 12:15pm
From:                                                                                    07/16/2021         11:22            #514   P.003/   036




        Case Qetails I Case Number: PAS-L-042Z32-21
        Case Caption: R.U.G.B.A., LLC VS CaLONY INSURANCE COM PANY                                                                                 r

        Court: Civil Part                        Venue: PASSAIC                            Case lnitiation: 07/1312021
        Case Track: 1                            Case 5tatus: Active                       Jury Dernand: YE5 - 3.2 JURORS
        Case Type: OTHER INStJRANCE CLAIM        ludge: DELSARDO, DARRElv, J               Team: 3
        (INCLUDING DECLARATDRY 1LIDGiV1ENT
        ACTIONS)
        Law Firm Case !D:
        Transaction fnformatian

        Transaction ID: LCV2D211643511            Received by eCaLirts On: 07/13/2021       Totai Payrnent Amount: $250.00
        aacuments Received:
        ConrtQiAINT
         Case lnformatiort 5tatement
                                                                                                                                                       Case 2:21-cv-15493-SDW-MAH Document 1-1 Filed 08/17/21 Page 37 of 37 PageID: 42
